Let me first welcome
Tuvalu as a new Member of the United Nations.
The current session of the General Assembly is
an important landmark for the international community.
We are still feeling the beat of the Millennium Summit.
Our crucial task now is to seek specific ways to
implement the provisions of its final Declaration.
In his address to the Summit, President
Alyaksandr Lukashenka of Belarus clearly defined an
ultimate objective, as we see it, for shaping the image
of the United Nations in the twenty-first century, which
is to meet the needs and aspirations of our respective
nations and seek practical opportunities for real
improvement of the quality of life of every single
individual. This is the imperative that reality has been
dictating to us. It is also the main thrust of the
Secretary-General's report (A/54/2000) “We, the
peoples: the role of the United Nations in the twenty-
first century”.
Belarus holds in high respect the unique historic
role played by the United Nations in international
developments of the second half of the twentieth
century. As can be seen from all the Organization's
previous experience, a stable, just and prosperous
world can only be attained on the basis of the sovereign
equality of States, their territorial integrity and political
independence, non-interference in their internal affairs
20

and respect for national traditions. Humanity has had to
confront conflict and humanitarian stress every time
those principles were disregarded. We believe that they
will continue to be of similar importance in the next
century.
Just as was the case 55 years ago, there is hardly
a more pressing task for the United Nations than the
maintenance of international peace. All Member States
have equal rights to peaceful and sustainable
development. Thus the security of no State, whether
small island country or super-Power, can be achieved
through disrespect for the interests of others.
The Republic of Belarus is committed to its
choice of a nuclear-weapon-free world. We believe in
the generosity and great meaning of the initiative by
the head of our State to establish a nuclear-weapon-free
space in Central and Eastern Europe. We are confident
that in due time this idea will receive a sufficient
number of proponents.
During this session Belarus has deposited its
instruments for ratification of the Comprehensive
Nuclear-Test-Ban Treaty and the additional Protocol to
the Convention on Certain Conventional Weapons, the
Protocol on Blinding Laser Weapons. At the same time,
a continuing absence of visible consensus within the
United Nations on the key issues of the international
disarmament process is becoming a dismaying reality.
To exit this dead end would essentially require setting
priorities and embarking upon an active dialogue aimed
at achieving progress in both nuclear and conventional
disarmament. Five million victims over the past
decade — is this not serious enough to make real
action imperative?
It is crucial to maintain and consolidate the
strategic global parity built under the complex
conditions of the twentieth century. In this regard,
preservation of and respect for the Anti-Ballistic
Missile (ABM) Treaty is a logical basis for the
maintenance of international stability. Its violation
could result in an extremely dangerous disruption of
the established set of interdependent agreements in this
area. The Republic of Belarus will again sponsor the
resolution on the ABM Treaty during this session.
The time-span between the two most recent
sessions of the General Assembly has been marked by
the United Nations active involvement in the peaceful
settlement of disputes, post-conflict peace-building and
rehabilitation. We observe with satisfaction the actions
taken by the Security Council, more resolutely and
consistently than in the past, with respect to such
complex situations as conflicts in Sierra Leone, the
Democratic Republic of the Congo, Ethiopia and
Eritrea, Angola and East Timor. My country has been
following with hope the developments in the Middle
East. We believe that the withdrawal of Israeli troops
from Southern Lebanon and the Palestinian-Israeli
peace talks will favour the resolution of the crisis in the
region.
For over a quarter of a century attempts have
been made to break a stalemate in the settlement of the
Cyprus problem. It is crucial that the United Nations
continue its work to resolve this crisis on the basis of
the appropriate resolutions of the Security Council and
the General Assembly.
The development of specific preventive measures
for the elimination of root causes of potential conflicts
should be the focus of United Nations attention in the
near future. It is important to make irreversible the
growing trend in international efforts to define
universal mechanisms and specify practical measures
of conflict prevention and crisis management. The
activities of the Panel of experts headed by
Ambassador Brahimi, in addition to the upcoming
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects, are an important
contribution thereto.
As the Secretary-General has rightly observed,
the very credibility of the Organization as regards
playing a decisive role in the war and peace process is
at stake. In this respect, the Republic of Belarus has
been and remains firmly committed to the preservation
of the primary role played by the Security Council in
decision-making on actions to avert threats to peace
and security. Viewed from that perspective, further
improvement in the working methods of the Council
and reform of its membership on the basis of equitable
geographic representation are not merely an important
task, but a pressing imperative.
Belarus reconfirms its determination to
constructively contribute to the activities of the
Council should my country be elected as a non-
permanent member for the period 2002-2003.
The tremendous benefits of globalization will be
reduced to nothing unless there is a clear understanding
of the dire need for the international community to
learn a common language — that is, the language of
21

law. In recent years we have witnessed practical
demonstrations of situations in which even the slightest
deviation from internationally accepted norms would
inevitably present an extreme danger not only for the
violators themselves, but also for the entire
international community. It is an encouraging fact that
since its outset the United Nations has gained
significant potential by accumulating all the far-
reaching ideas, hopes and aspirations of humankind for
building a better world.
Implementing the norms of international law at
the national level should become a priority for the
United Nations and its partners. Today my country is a
party to the United Nations most important conventions
and treaties. The establishment of a legislative model
based on the United Nations Charter and international
treaties and conventions, complemented by national
legislation, is the objective we must all strive for.
The stability of the interdependent world is
hardly attainable when the system of international
politics is perceived solely as the domination of one
State or interaction among separate groups of States.
Differences in social and economic advancement will
persist for a long time. Therefore, in a globalizing
world the United Nations should play a more active
role in promoting the economic development and social
progress of all countries.
Belarus supports a sharper focus in international
efforts on the problems of the developing countries,
particularly in Africa. We also deem it expedient to
take into account the needs of countries with
economies in transition, which would by no means
soften the focus on the problems of the developing
world. We see no contradiction in such an interlinkage,
as appropriate goals and objectives to this end could
only be formulated jointly with the United Nations.
The Republic of Belarus shares the apprehensions
expressed by many States over the environmental
future of our planet. In this regard, we perceive as
highly indicative the debates at the Millennium Summit
and at the Summit meeting of the Security Council.
Belarus has signed and ratified a number of important
international agreements in the area of environmental
protection, including the United Nations Framework
Convention on Climate Change and the Convention on
Biological Diversity.
Against this background, we continue to be
acutely sensitive to the ever-diminishing interest by the
international community in the Chernobyl disaster, the
world's largest technological catastrophe of the past
century, to which Belarus fell a major victim. In this
regard, I should like to quote once more from the
address by the President of our country at the
Millennium Summit:
“Without awareness of our joint responsibility for
preserving the common human environment, all
discussions of a fair distribution of the benefits
and disadvantages of globalization will remain
just shallow talk.” (A/55/PV.4)
We are confident that the United Nations, which has so
far contributed significantly to assisting our people in
the relevant area, will be in a position to find new
sources and mechanisms to help Belarus overcome the
Chernobyl tragedy.
The ideas of democracy and respect for human
rights can certainly play a key role in continuous
human development in the twenty-first century. Yet to
make this goal attainable, it is essential to relinquish
attempts to use those principles to discriminate among
peoples and “punish” unwelcome States and
Governments. Regrettably, we must note a certain
involvement by the United Nations in efforts to
establish a “club of countries of advanced democracy”
on the basis of some random criteria. It is inadmissible
that the idea of the forum of new and restored
democracies approved within our Organization should
lead to the separation of peoples into teachers and
pupils.
The principle standpoint of Belarus on this issue
is the following: a truly democratic world can only be
based on an equal dialogue among different
civilizations.
This year is of special significance to the
development of democracy in my country.
Parliamentary elections due in October will be held in
full conformity with democratic standards. We have
invited international observers to monitor the elections
and look forward to seeing them carried out and
contributing in real terms to democratic development in
Belarus.
Each session of the United Nations General
Assembly is a milestone in the evolution of the United
Nations itself and the development of the system of
international politics as a whole. In that sense, the
current session has been endowed with very special
22

powers. It is up to us all to determine how much the
United Nations will be able to show that the hopes and
aspirations of our nations at the dawn of the new
century were justified. In the discharge of these noble
duties, the international community can invariably
count on a due contribution by the Republic of Belarus.